United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.W., Appellant
and
SOCIAL SECURITY ADMINISTRATION,
OFFICE OF DISABILITY ADJUDICATION &
REVIEW, Falls Church, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1508
Issued: November 5, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 23, 2014 appellant filed a timely appeal from a May 30, 2014 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant sustained a ratable impairment of his left upper extremity
due to his accepted left shoulder injury.
FACTUAL HISTORY
On February 19, 2013 appellant, then a 65-year-old administrative law judge, filed a
traumatic injury claim (Form CA-1) alleging that on February 14, 2013 he dislocated his left
1

5 U.S.C. § 8101 et seq.

shoulder after slipping and falling towards an elevator door at an employee entrance. By
decision dated May 2, 2013, OWCP accepted his claim for a left shoulder dislocation.
In a February 19, 2013 diagnostic report, Dr. Steven Kuchta, a Board-certified
radiologist, examined the results of a magnetic resonance imaging (MRI) scan test of appellant’s
left shoulder. He noted an old Hill-Sachs lesion involving the posterior-superior aspect of the
humeral neck and humeral head, with a heterogenous edema or reactive changes in the adjacent
bone marrow; a large ill-defined Bankart lesion with irregular tears of the anterior and inferior
glenoid labrum and glenohumeral joint capsule with the adjacent soft tissues extending medially;
effusions of the glenohumeral joint and subacromial-subdeltoid bursa; supraspinatus and
infraspinatus tendinosis with irregular partial thickness articular surface tears and probable small
full thickness components in the distal supraspinatus tendon; a subscapularis tendinosis and
partial thickness longitudinal intrasubstance tear; and degenerative osteoarthritis affecting the
acromioclavicular joint.
In a note dated June 20, 2013, Dr. Joshua S. Dines, a Board-certified orthopedic surgeon,
stated that appellant had significant partial thickness tears of the supraspinatus, infraspinatus and
possibly the subscapularis. He stated that these injuries were consistent with a 15 percent loss of
use. Dr. Dines further noted that appellant had a mild defect in the posterior extension consistent
with a 10 percent loss of use, as well as a mild defect in internal and external rotation consistent
with an additional 10 percent loss of use. He totaled these percentages and stated that appellant
had a 35 percent loss of use of the right shoulder.
On July 30, 2013 appellant requested a schedule award.
By letter dated August 22, 2013, OWCP requested that appellant’s physician respond to
inquiries regarding the date of maximum medical improvement, restrictions of movement,
objective findings, subjective complaints, and an impairment rating rendered according to the
sixth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides).
Appellant resubmitted Dr. Dines’ June 20, 2013 note regarding the permanent
impairment of his left shoulder along with a permanent impairment worksheet dated
August 29, 2013. Dr. Dines calculated that based on appellant’s reduced range of motion and
defects in posterior, internal and external rotation, he had a class 2 grade C upper extremity
impairment of 20 percent of the right shoulder. Based on his rotator cuff tear, he calculated that
appellant had a class 2 grade A upper extremity impairment of 15 percent of the right shoulder.
Totaling these figures, Dr. Dines arrived at a final impairment rating of 35 percent of the right
shoulder.
In a record of a telephone conversation dated September 17, 2013, a claims examiner
noted that she left a voice message for appellant informing him that Dr. Dines’ report contained
an error, in that he referred to appellant’s right shoulder instead of his left shoulder. She noted
that appellant had until September 23, 2013 to submit a corrected report.

2

Appellant submitted a corrected report from Dr. Dines referencing his left shoulder on
September 18, 2013. The report was dated June 20, 2013 and was otherwise identical to
Dr. Dines’ earlier report.
On November 22, 2013 OWCP referred the case, together with a statement of accepted
facts, to Dr. Henry J. Magliato, a Board-certified orthopedic surgeon and medical adviser, who
was asked to review the medical evidence and provide a calculation of appellant’s permanent
percentage of loss of use of the left upper extremity along with a date of maximum medical
improvement, in accordance with the sixth edition of the A.M.A., Guides.
In a December 2, 2013 report, Dr. Magliato stated that Dr. Dines’ August 29, 2013
impairment rating was obviously incorrect, as he performed both the range of motion method of
calculation permanent impairment and the diagnosis-related method, then combined those ratings
to arrive at a final impairment rating of 35 percent. He recommended a second opinion
evaluation or the submission of a new report from Dr. Dines in conformance with the sixth
edition of the A.M.A., Guides.
In a supplementary report dated January 17, 2014, Dr. Dines examined appellant and
calculated his scheduled loss of use. On examination of the left shoulder, he noted abduction of
105 to 110 degrees with passive motion to approximately 115 degrees. Anterior flexion and
elevation was 120 to 125 degrees actively and passively. Internal rotation was complete, while
external rotation was approximately 60 degrees with a positive apprehension test. Dr. Dines
noted that he could sublux the shoulder but not dislocate the joint. Abduction and external
rotation were weak against resistance. Dr. Dines referenced several tables and pages from the
A.M.A., Guides, but did not show his calculations. He stated that appellant had reached
maximum medical improvement as of the time of his report and that he had lost approximately
35 percent of the range of motion from a functional point of view. Dr. Dines stated that his
calculations were self-explanatory and based on the sixth edition of the A.M.A., Guides.
On January 31, 2014 OWCP referred Dr. Dines’ supplementary report to Dr. Magliato for
issuance of an updated report.
In a February 7, 2014 report, Dr. Magliato stated that Dr. Dines’ supplementary report
was of no value. He noted that Dr. Dines referenced many pages and tables from the sixth
edition of the A.M.A., Guides, but that he had chosen no particular method and had given no
actual calculations. Dr. Magliato stated that Dr. Dines’ best reference was to Table 15-34 on
page 475, but that he did not understand the notation of a “30 percent section” in reference to this
table. He explained that, since this table related to the range of motion method, each shoulder
motion must be listed separately and the impairment corresponding to each lost motion listed
next to it, and each of the individual impairments added and modified by a functional grade
modifier to arrive at final percentage impairment. Dr. Magliato concluded that a second opinion
examination with a physician familiar with the sixth edition of the A.M.A., Guides was
necessary.
On March 6, 2014 OWCP referred the case to Dr. Leon Sultan, a Board-certified
orthopedic surgeon, for a second opinion examination to determine whether appellant sustained

3

any permanent impairment as a result of his accepted injury and the extent of any permanent
impairment in accordance with the A.M.A., Guides.
In a March 20, 2014 report, Dr. Sultan accurately described the February 14, 2013
employment injury and reviewed appellant’s medical history. On examination of the left
shoulder, he noted abduction and forward elevation of 175 degrees; complete internal rotation
and external rotation of 40 degrees; adduction of 45 degrees and posterior extension of 40
degrees. Dr. Sultan noted a negative shoulder impingement test, Hawkin’s test and drop arm
test. He reviewed appellant’s MRI scan of February 19, 2014, which confirmed reduction of his
left shoulder dislocation. Dr. Sultan stated that appellant’s date of maximum medical
improvement was three months from appellant’s date of injury. He calculated appellant’s
percentage of impairment using the Shoulder Regional Grid on page 201 of the sixth edition of
the A.M.A., Guides. After noting a functional history grade modifier of 1 and physical
examination and clinical studies modifiers of zero and applying the net adjustment formula,
Dr. Sultan calculated that appellant had a zero percent impairment of the upper left shoulder.
OWCP referred Dr. Sultan’s March 20, 2014 report to Dr. Andrew A. Merola, a Boardcertified orthopedic surgeon and medical adviser, for review on April 9, 2014.
In an April 24, 2014 report, Dr. Merola reviewed Dr. Sultan’s report and stated that the
date of maximum medical improvement was April 7, 2014, which was the date of Dr. Sultan’s
examination. He noted that there was a class 1 left total shoulder dislocation, referencing
Table 15-5. Appellant’s functional history modifier was 1 whereas his physical examination and
clinical study modifiers were zero. Dr. Merola concluded that this was a grade A impairment
whereby the left shoulder dislocation’s percentage of permanent impairment was zero percent.
By decision dated May 30, 2014, OWCP denied appellant’s claim for a schedule award,
finding that the medical evidence failed to establish that he had sustained a ratable permanent
impairment to his left upper extremity as a result of his accepted work-related injury.
LEGAL PRECEDENT
The schedule award provision of FECA2 and its implementing federal regulations3 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss or loss of use, of scheduled members, functions and organs of the body.
FECA, however, does not specify the manner by which the percentage loss of a member,
function or organ shall be determined. To ensure consistent results and equal justice for all
claimants under the law, good administrative practice requires the use of uniform standards
applicable to all claimants.4 The A.M.A., Guides has been adopted by the implementing
regulations as the appropriate standard for evaluating schedule losses.5 For decisions issued after
2

Id. at § 8107.

3

20 C.F.R. § 10.404.

4

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

5

Id.

4

May 1, 2009, the sixth edition is used to calculate schedule awards.6 It is well established that in
determining the amount of a schedule award for a member of the body that sustained an
employment-related permanent impairment, preexisting impairments of the body are to be
included.7
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).8 Under the sixth edition, the evaluator identifies the impairment class for the
diagnosed condition (CDX), which is then adjusted by grade modifiers based on Functional
History (GMFH), Physical Examination (GMPE) and Clinical Studies (GMCS).9 The net
adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).10
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to OWCP’s medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides with the medical adviser
providing rationale for the percentage of impairment specified.11
ANALYSIS
OWCP accepted appellant’s claim for a left shoulder dislocation. On July 30, 2013
appellant requested a schedule award.
Following clearly erroneous reports of impairment submitted by appellant from his
treating physician, OWCP referred him for a second opinion evaluation with Dr. Sultan, who
provided a March 20, 2014 report. In accordance with Table 15-5, shoulder regional grid,
Dr. Sultan rated appellant’s impairment as class 1C. He applied the modifiers for functional
history, physical examination, and clinical studies found in Table 15-7, Table 15-8 and Table 159, respectively. Appellant’s functional history modifier was one, denoting a mild problem with
pain or symptoms on strenuous activity and the ability to perform self-care independently. His
physical examination indicated a grade modifier of zero based on a normal range of motion.
Clinical studies indicated a grade modifier of zero based on an MRI scan confirming reduction of

6

FECA Bulletin No. 09-03 (issued March 15, 2009).

7

See Dale B. Larson, 41 ECAB 481, 490 (1990); Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule
Awards, Chapter 3.700.3.a.3 (January 2010). This portion of OWCP’s procedure provides that the impairment
rating of a given scheduled member should include any preexisting permanent impairment of the same member or
function.
8

A.M.A., Guides (6th ed. 2009), page 3, section 1.3, The International Classification of Functioning, Disability
and Health (ICF): A Contemporary Model of Disablement.
9

Id. at 383-419.

10

Id. at 411.

11

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(f) (February 2013).

5

the left shoulder dislocation. Using the net adjustment formula and applying the grade modifiers,
Dr. Sultan calculated a final impairment rating of zero percent.
Dr. Sultan properly explained his calculations under the sixth edition of the A.M.A.,
Guides. Dr. Merola, OWCP’s medical adviser, reviewed Dr. Sultan’s report and agreed with his
impairment rating. There is no other medical evidence of record in accordance with the sixth
edition of the A.M.A., Guides supporting a higher impairment rating. In particular, Dr. Dines’
January 17, 2014 report did not contain any actual calculations of an impairment rating, but
instead merely referenced various sections of the A.M.A., Guides and stated that his calculations
were self-explanatory. As Dr. Dines’ report is the only contemporaneous impairment rating of
record other than that of the second opinion physician and medical adviser, and as his rating of
35 percent does not comport with the sixth edition of the A.M.A., Guides, the Board finds that
the weight of the medical evidence establishes that appellant had a zero percent left shoulder
impairment.
On appeal, appellant contends that Dr. Dines’ report should be given greater weight, and
that he sustained a permanent impairment such that it impacted his ability to swim. For the
reasons stated above, the weight of the medical evidence rests with Drs. Sultan and Merola.
The Board notes that appellant submitted evidence after the issuance of the May 30, 2014
decision. The Board lacks jurisdiction to review evidence for the first time on appeal.12
Appellant may request a schedule award or an increased schedule award based on
evidence of a new exposure or medical evidence showing a progression of an employmentrelated condition resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not established that he has a ratable impairment of his
left arm.

12

20 C.F.R. § 501.2(c).

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 30, 2014 is affirmed.
Issued: November 5, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

